UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21725 Tortoise Energy Capital Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2009 Item 1. Schedule of Investments. Tortoise Energy Capital Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2009 Master Limited Partnerships and Related Companies - 156.8% (1) Shares Fair Value Crude/Refined Products Pipelines - 83.2% (1) United States - 83.2% (1) Buckeye Partners, L.P. 100,632 $ 3,974,964 Enbridge Energy Partners, L.P. 659,157 18,766,200 Enbridge Energy Partners, L.P. (2) (3) 333,606 9,421,046 Holly Energy Partners, L.P. 26,453 674,023 Kinder Morgan Management, LLC (3) 928,217 38,725,213 Magellan Midstream Partners, L.P. 636,738 20,248,268 NuStar Energy L.P. 615,763 28,411,305 Plains All American Pipeline, L.P. 933,179 35,964,719 SemGroup Energy Partners, L.P. 436,674 1,200,854 Sunoco Logistics Partners L.P. 764,713 42,051,568 TEPPCO Partners, L.P. 443,491 10,093,855 209,532,015 Natural Gas/Natural Gas Liquids Pipelines - 49.4% (1) United States - 49.4% (1) Boardwalk Pipeline Partners, LP 433,173 9,139,950 El Paso Pipeline Partners, L.P. 817,426 14,411,220 Energy Transfer Equity, L.P. 314,061 6,165,017 Energy Transfer Partners, L.P. 671,538 24,316,391 Enterprise GP Holdings L.P. 282,774 5,533,887 Enterprise Products Partners L.P. 1,069,167 23,072,624 ONEOK Partners, L.P. 130,822 5,542,928 Spectra Energy Partners, LP 256,165 5,681,740 TC PipeLines, LP 887,700 22,964,799 Williams Pipeline Partners L.P. 481,642 7,638,842 124,467,398 Natural Gas Gathering/Processing - 17.3% (1) United States - 17.3% (1) Copano Energy, L.L.C. 984,736 14,002,946 Crosstex Energy, L.P. 45,820 158,537 Crosstex Energy, L.P. (2) (4) 581,301 2,092,684 DCP Midstream Partners, LP 255,000 2,748,900 Duncan Energy Partners L.P. 250,700 4,088,917 Exterran Partners, L.P. 209,900 2,571,275 MarkWest Energy Partners, L.P. 1,405,456 15,122,707 Targa Resources Partners LP 97,783 827,244 Western Gas Partners LP 141,430 2,074,778 43,687,988 Propane Distribution - 4.0% (1) United States - 4.0% (1) Inergy, L.P. 451,250 10,162,150 Shipping - 2.9% (1) Republic of the Marshall Islands - 0.7% (1) Teekay LNG Partners L.P. 98,200 1,807,862 United States - 2.2% (1) K-Sea Transportation Partners L.P. 330,997 5,527,650 7,335,512 Total Master Limited Partnerships and Related Companies (Cost $432,353,443) 395,185,063 Short-Term Investments - 8.8% (1) United States Investment Companies - 8.8% (1) AIM Short-Term Treasury Fund - Institutional Class, 0.28% (5) 157,668 157,668 First American Government Obligations Fund - Class Y, 0.27% (5) 2,897,613 2,897,613 Merrill Lynch Premier Institutional Fund, 0.94% (5) 19,025,926 19,025,926 Total Short-Term Investments (Cost $22,081,207) 22,081,207 Total Investments - 165.6% (1) (Cost $454,434,650) 417,266,270 Other Assets and Liabilities - 7.8% (1) 19,708,406 Long-Term Debt Obligations - (35.7%) (1) (90,000,000 ) Preferred Shares at Redemption Value - (37.7%) (1) (95,000,000 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 251,974,676 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value . of $11,513,730, which represents 4.6% of net assets (3) Security distributions are paid-in-kind. (4) Non-income producing. (5) Rate indicated is the current yield as of February 28, 2009. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets by level within the fair value hierarchy as of February 28, 2009.These assets are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2009 (Level 1) (Level 2) (Level 3) Investments $417,266,270 $405,752,540 $9,421,046 $2,092,684 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) for Investments For the periodfrom December 1, 2008 through February 28, 2009 Fair value beginning balance $3,313,416 Total unrealized losses included in net increase in net assets applicable to common stockholders (1,220,732) Net purchases, issuances and settlements - Return of capital adjustments impacting cost basis of security - Transfers into Level 3 - Fair value ending balance $2,092,684 The Company utilizes the beginning of reporting period method for determining transfers into or out of Level 3.Accordingly, this method is the basis for presenting the rollforward in the preceding table. Under this method, the fair value of the asset at the beginning of the period will be disclosed as a transfer into or out of Level 3, gains or losses for an asset that transfers into Level 3 during the period will be included in the reconciliation, and gains or losses for an asset that transfers out of Level 3 will be excluded from the reconciliation. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the number of units held, acquisition date, acquisition cost, fair value per share and percent of net assets which the securities comprise at February 28, 2009. Investment Security Number of Shares Acquisition Date Acquisition Cost Fair Value Per Share Fair Value as Percent of Net Assets Crosstex Energy, L.P. Series D Subordinated Units 581,301 3/23/07 $ 15,000,007 $3.60 0.8% Enbridge Energy Partners, L.P. Class C Common Units 333,606 4/02/07 15,000,000 28.24 3.8 $30,000,007 4.6% As of February 28, 2009, the aggregate cost of securities for federal income tax purposes was $405,793,986. At February 28, 2009, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $25,360,897, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $13,888,613 and the net unrealized appreciation was $11,472,284.Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise Energy Capital Corporation Date: April 22, 2009 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise Energy Capital Corporation Date: April22, 2009 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Tortoise Energy Capital Corporation Date: April 22, 2009 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
